DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 Applicant’s election without traverse of Group 1: Claims 1-13 in the reply filed on 05/19/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillon et al. (US 20110118546).
Regarding claim 1, Dillon discloses a catheter for insertion into a body lumen of a patient through a channel of an elongate surgical device (abstract, para. 0033), the catheter comprising:
a shaft 100 having a distal end, insertable into a patient (Fig. 1F; para. 0031), a proximal end opposite the distal end (located between the proximal end of the balloon 404 to loop-tip 402) (Fig. 1D; para. 0030), and a middle section between the distal end and the proximal end (Fig. 4A);
an inflatable balloon 404 at the distal end of the shaft (Fig. 4A); and an adaptor 110.410 reversibly attachable to the proximal end of the shaft (Fig. 1D; para. 0030 and 0035) and usable, at least while attached to the proximal end of the shaft, to inflate and deflate the balloon (para. 0029, 0031, 0034),
wherein the middle section of the shaft includes (a) a compressible part that can be clamped to occlude the catheter (para. 0061) or b) a valve 120,420 that can be closed to occlude the catheter  (para. 0030, 0037, 0039), and
wherein the catheter is dimensioned and configured to be inserted through a channel of a bronchoscope [Note: due to the “configured to” language, “a channel of a bronchoscope” is not positively claimed and the limitation is interpreted as functional language, i.e. the channel of the bronchoscope is not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of being inserted through.) For example, Dillon discloses that the catheter is dimensioned and configured to be inserted through a channel of an elongate surgical device such as a duendoscope or endoscope (para. 0033). Therefore, the catheter of Dillon is capable of being dimensioned and configured to be inserted through a channel of a bronchoscope.]
Regarding claim 2, Dillon discloses wherein the shaft 100 comprises an air channel 424 extending between the proximal end and the distal end of the shaft (Fig. 4C), and wherein via the adaptor 410 is usable, at least while attached to the proximal end of the shaft, to inflate and deflate the balloon via. the air channel (Fig. 4A and 4C; para. 0031 and 0034).
Regarding claim 4, Dillon discloses wherein the tip 402 is steerable within the airway using a force applied to the proximal end of the catheter (Figs. 1A-H; para. 0038).
Regarding claim 7, Dillon discloses wherein the catheter further comprises a detachable clamp useable to clamp the compressible part and occlude the catheter (para. 0061).
Regarding claim 8, Dillon discloses wherein the adaptor comprises a two-way stop cock [not labeled but shown in Fig. 4A in between syringe 490 and connector end 412].
Regarding claim 9, Dillon discloses wherein the adaptor is configured to connect to a syringe 490 such that the syringe is usable to push air into the catheter or into the air channel to inflate the balloon (para. 0031 and 0034).
Regarding claim 10, Dillon discloses wherein the adaptor includes a switching lock (interpreted as the two-way stop cock shown in Fig. 4A in between syringe 490 and connector end 412] to keep air trapped in the balloon at least while the balloon is inflated (para. 0034; note it is well known in the art to use a two-way stop cock to manually regulate fluid flow by stopping or restoring said fluid flow).
Regarding claim 13, Dillon discloses wherein the catheter has a length that is at least twice the length of the channel of the bronchoscope. [Note: as previously disclosed in claim 1 above, “the channel of the bronchoscope” is not positively claimed and therefore, the limitation is interpreted as a functional component that the claimed invention is capable of having a length longer than the channel of the bronchoscope. For example, Dillon discloses that the catheter is dimensioned and configured to be inserted through a channel of an elongate surgical device such as a duendoscope or endoscope (para. 0033). Therefore, the catheter of Dillon is capable of having a length that is at least twice the length of the channel of the bronchoscope if the user chooses a bronchoscope having a channel that is two times shorter than the catheter.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (US 20110118546) as applied to claim 1 above, and further in view of Kolbel (US 10426484).
Regarding claim 3, Dillon discloses all the limitations set forth above in claim 1, including the catheter comprising shaft 100 having a distal end, insertable into a patient (Fig. 1F; para. 0031), a proximal end opposite the distal end (located between the proximal end of the balloon 404 to loop-tip 402) (Fig. 1D; para. 0030), and a middle section between the distal end and the proximal end (Fig. 4A). Dillon further discloses wherein the distal end of the catheter includes a soft tip 402 (Fig. 4A; para. 0034). However, Dillon fails to disclose wherein the shaft is made of a semi-rigid plastic.
Kolbel (US 104264847) in the same field of endeavor teaches a balloon catheter comprising a shaft formed from a semi-rigid material (col. 4 lines 48-53) for the purpose of enhancing the pushability and/or torqueability of the shaft without risk of buckling or kinking (col. 4 lines 48-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the shaft in Dillon to include the semi-rigid material of Kolbel in order to enhance the pushability and/or torqueability of the shaft without risk of buckling or kinking (col. 4 lines 48-53) when navigating through a body lumen.
Regarding claim 5, Dillon discloses all of the limitations set forth above in claim 1, including the catheter comprising shaft 100 having a distal end, insertable into a patient (Fig. 1F; para. 0031), a proximal end opposite the distal end (located between the proximal end of the balloon 404 to loop-tip 402) (Fig. 1D; para. 0030), and a middle section between the distal end and the proximal end (Fig. 4A). However, Dillon fails to disclose wherein the catheter is radiolucent.
Kolbel (US 104264847) in the same field of endeavor teaches a balloon catheter comprising a shaft having one or more radiopaque markers (col. 5 lines 40-50) for the purpose of identifying the location of the catheter shaft within the body lumen using external imaging, such as fluoroscopy (col. 5 lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the catheter in Dillon to include the one or more radiopaque markers of Kolbel in order to identify the location of the catheter shaft within the body lumen using external imaging, such as fluoroscopy (col. 5 lines 40-50).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (US 20110118546) as applied to claim 1 above, and further in view of Doi (US 20170312487).
Regarding claim 6, Dillon discloses all of the limitations set forth above in claim 1, including wherein the middle section of the shaft includes (a) a compressible part that can be clamped to occlude the catheter (para. 0061). However, Dillon fails to disclose wherein the compressible part of the catheter is made of rubber.
Doi in the same field of endeavor teaches a balloon catheter comprising a catheter body formed from silicone rubber (para. 0043) for the purpose of providing the catheter a certain degree of flexibility when navigating through a body lumen (para. 0007 and 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the catheter in Doi to include the rubber material of Doi in order to provide the catheter a certain degree of flexibility when navigating through a body lumen (para. 0007 and 0043).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (US 20110118546). 
Regarding claim 11, Dillon discloses all of the limitations set forth above in claim 1, including the catheter comprising shaft 100 having a distal end, insertable into a patient (Fig. 1F; para. 0031), a proximal end opposite the distal end (located between the proximal end of the balloon 404 to loop-tip 402) (Fig. 1D; para. 0030), and a middle section between the distal end and the proximal end (Fig. 4A). However, Dillon does not expressly disclose the catheter having a diameter of 1 mm to 2.5 mm for the embodiment of Figs. 4A-D.
In para. 0060, Dillon discloses another embodiment (Figs. 10, 10A-B) of a catheter 1000 used for the same purpose and function as the embodiment shown in Fig. 4A (para. 0059), wherein the catheter has a diameter of 0.053 inches or 1.35 mm, which is within the claimed range of 1 mm to 2.5 mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter in the embodiment of Figs. 4A-D of Dillon to include the diameter of the embodiment shown in Figs. 10, 10A-B, particularly since Dillon teaches that it is a known configuration for a catheter used for insertion into a body lumen of a patient through a channel of an elongate surgical device.
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (US 20110118546) as applied to claim 1 above, and further in view of Barthel (US 20100274084).
Regarding claim 12, Dillon discloses all of the limitations set forth above in claim 1, including the catheter comprising shaft 100 having a distal end, insertable into a patient (Fig. 1F; para. 0031), a proximal end opposite the distal end (located between the proximal end of the balloon 404 to loop-tip 402) (Fig. 1D; para. 0030), and a middle section between the distal end and the proximal end (Fig. 4A). However, Dillon fails to disclose wherein the balloon, when inflated, has a diameter of 5 mm to 20 mm.
Barthel in the same field of endeavor teaches a balloon catheter for insertion into a body lumen of a patient through a channel of an endoscope (para. 0029 and 0031). Barthel further teaches that the typical range of diameters for a dilation balloon used within an endoscope is generally about 6 to 19 mm with a more preferred range of 12-18 mm (para. 0029 and 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon in Dillon to include the diameter of Barthel, particularly since Barthel teaches that it is known in the art that the typical range of diameters for a dilation balloon used within an endoscope is within the claimed diameter range of 5 mm to 20 mm and there is a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771